ITEMID: 001-72315
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: BELLO v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ms Aminatu Bello, is a Nigerian national who was born in 1984. She was represented before the Court by Ms Ylva Orrenius, a lawyer practising in Linköping. The respondent Government were represented by Ms Anita Linder, Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant arrived in Sweden on 20 July 2003 and applied for asylum.
At an initial interview conducted by the Migration Board (Migrationsverket) on 21 July 2003, the applicant stated, inter alia, that she had been born in Oyo State, in the south-west of Nigeria, and had gone to school and always lived in Ibadan in that state. She belonged to the ethnic group Lafia and was a Muslim. She submitted a certificate of registration of birth dated 18 March 2000 and a copy of an article published in the newspaper the Nigerian Observer on 7 May 2003. The article, entitled “A Pregnant Teenager Muslim Girl Elopes To Europe?”, stated the following:
“A young 19 year old, Aminatu Bello of Nassarawa State in the Northern part of Nigeria is reported to be on the run, having fled from one 60 year old, Tijani Yesufu whom she was engaged to. Feeling that she did not like the man she was betrothed to, young Aminatu Bello is alleged to have become pregnant by her younger lover, a discovery that she has not found to be comfortable with in her Muslim Community.
By the Sharia laws, being pregnant by another man while being engaged is regarded as adulterous and the penalty would mean condemnation to death. The matter has been reported to the head of her village in Katsina-Ala and the Muslim clerics have declared Aminatu Bello wanted. A search to the hometown of her lover in Oyo State, in the Western part of the country has proved abortive so far since the event came to light some three months ago.
Fears are expressed that Miss Aminatu Bello may have eloped outside the country with her lover but that cannot be confirmed as at the time of filing this report.”
Below the article was a picture allegedly depicting the applicant.
At the interview, the applicant stated that she had last been in contact with her boyfriend “...when [she] had this problem, in February this year. In March and April [she] was still in contact with him, but now [she] no longer had any contact with him. ... [She] saw him last in May”. She further stated that she had not wanted to get married to the 60-year-old man suggested by her father, and she had told her father that she already had a boyfriend. She was however married against her will. After a while she discovered that she was pregnant. She told her father who got very angry. Later, her father showed her the newspaper article and told her that she had to escape to save her life. Her boyfriend had contacted and paid a business woman who had helped her to leave Nigeria.
A second interview was held with the applicant on 2 September 2003. The applicant then stated that she lived in Ala-Ladfin in Nassarawa State, in central Nigeria. She had been married for four months. When her husband had learned about her pregnancy he had beaten her severely, after which she had left to stay with her aunt. She was at her aunt’s for about two weeks until her aunt arranged for her journey to Sweden. She had seen in the newspaper that she was wanted by the village chief and that she was to be stoned to death. She did not know exactly how long she had been pregnant but she believed that it had been about eleven weeks.
On 8 October 2003 the Migration Board rejected the applicant’s application for asylum. It remarked that, according to the newspaper article submitted by the applicant, the incidents had taken place in March 2003, whereas the applicant had stated that she got married in March 2003 and that the incidents leading to her leaving the country had occurred four months after the marriage. The Board found that, irrespective of the truthfulness of her story, the applicant had not made a sufficiently probable case that she would not receive any protection or help from the Nigerian authorities. Protection from criminal actions and assault was a matter for the domestic authorities, and it appeared that the applicant had not reported the incidents to the police. The Board concluded that the applicant had not been able to show that, upon return to Nigeria, she would be treated in a manner which would entitle her to refugee status or protection. It further concluded that, having regard to the very restrictive practice concerning the grant of a residence permit on humanitarian grounds, the facts in the instant case were not sufficient to warrant such a permit.
On 4 February 2004 the applicant gave birth to a son.
The applicant appealed to the Aliens Appeals Board (Utlännings-nämnden). The Migration Board also referred to the Appeals Board the applicant’s request for a residence permit concerning her son.
In the appeal, the applicant’s representative stated that the applicant had been beaten by her husband when he found out about her infidelity and, on 9 April 2003, she had escaped to her aunt’s home. According to the representative, the applicant had been sentenced to death by the council in her husband’s village. In a subsequent letter to the Appeals Board, the representative stated, in relation to the comments of the Migration Board regarding the dates mentioned in the article and those given by the applicant herself, that the applicant was a very young, inexperienced girl who had a great respect for authority and had not been fully aware of the length of a pregnancy. However, she was certain that she had been married in March 2003 and had become pregnant in April 2003.
On 30 August 2004 the Aliens Appeals Board rejected the applicant’s appeal and the application concerning her son. It concluded that the applicant’s identity was unclear and that the time frames given by her were not compatible with the information in the Nigerian newspaper article. The time indicated for the “event” in the article was also inaccurate in relation to the time of birth of her baby. Due to the above, and considering the applicant’s case as a whole, the Appeals Board found that she had not shown that she was to be regarded as a refugee or as a person otherwise in need of protection. Nor did it find any humanitarian grounds to warrant a residence permit.
